      Case: 1:21-cv-00647 Document #: 1 Filed: 02/03/21 Page 1 of 4 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KARA ROSS,                                   )
     Plaintiff,                              )
                                             )
       v.                                    )
                                             )
FINANCIAL ASSET MANAGEMENT                   )
SYSTEMS, INC.,                               )
     Defendant.                              )

                                          COMPLAINT

       Plaintiffs Kara Ross, by her counsel, Paúl Camarena respectfully complains as follows:

                                          Introduction.

1)     The Fair Debt Collection Practices Act prohibits debt collectors from communicating

with any person who is not the debtor more than once and from causing a telephone to ring

repeatedly with the intent to annoy the person called. In the case at bar, Debt Collector-

Defendant Financial Asset Management Systems, Inc. violated these prohibitions of the FDCPA.

                                     Jurisdiction and Venue.

2)     Pursuant to 28 U.S.C. § 1331, United States District Courts have jurisdiction over this

case because this case arises under the laws of the United States. Pursuant to 28 U.S.C.

§ 1391(b)(2), the Northern District of Illinois, Eastern Division, is the proper venue because a

substantial part of the events and omissions giving rise to this action occurred within the Eastern

Division.

                                             Parties.

3)     Plaintiff Kara Ross is a “consumer” as that term is defined in the Fair Debt Collection

Practices Act at 15 U.S.C. § 1692a(3); and Kara Ross resides within the Eastern Division.

4)     Defendant Financial Asset Management Systems, Inc. is a “debt collector” as that term is
      Case: 1:21-cv-00647 Document #: 1 Filed: 02/03/21 Page 2 of 4 PageID #:2




defined in the Fair Debt Collection Practices Act at 15 U.S.C. § 1692a(6).

5)     Defendant Financial Asset Management Systems, Inc. is also a Corporation incorporated

in the State of Georgia and authorized to transact business in Illinois. According to Defendant

Financial Asset Management System’s website, the Defendant has “34 + Years of [ ]

Experience,” has made “14,191,983 + Call Attempts,” and has had “550,481 + Accounts

Serviced.”

                                      Factual Allegations.

6)     Debt Collector-Defendant Financial Asset Management placed a telephone call to Kara

Ross’ phone, Kara Ross answered that call, and the Defendant asked to speak with another

consumer. However, Kara Ross notified Defendant Financial Asset Managemen that it had

placed a call to Kara Ross’ phone, that only Kara Ross uses her phone, and that the other

consumer does not use her phone.

7)     Even after Kara Ross notified Defendant Financial Asset that it had placed a telephone

call to Kara Ross’ phone and that only Kara Ross uses her phone, the Defendant repeatedly

placed more calls to Kara Ross’ phone, upon information and belief, for the purpose of acquiring

location information about the other consumer.

8)     In connection with the collection of a debt allegedly owed by the other consumer,

Defendant Financial has repeatedly placed calls to Kara Ross’ phone and then has repeatedly

asked to speak with the other consumer, even after Kara Ross notified the Defendant that the

other consumer does not use her phone. Defendant Financial has also caused Kara Ross’

telephone to ring continuously, has caused Kara Ross to answer the Defendant’s call, and then

has simply disconnect that call without making any statements at all.

9)     Defendant Financial’s telephone calls to Kara Ross were, inter alia, pestiferous and were,
       Case: 1:21-cv-00647 Document #: 1 Filed: 02/03/21 Page 3 of 4 PageID #:3




thus, an injury under Article III of the United States Constitution. Gunn v. Thrasher, Buschmann

& Voelkel, 982 F.3d 1069 (7th Cir. December 15 2020) (“pestiferous text messages, spam phone

calls, and unwelcome faxes can cause cognizable injury for the reasons [the Seventh Circuit]

gave in Gadelhak when explaining how the common law treats noises and other aggravating

intrusions”).

                                       Causes of Action.

                               Count One (15 U.S.C. § 1692b(3)).

10)    The Fair Debt Collection Practices Act, at 15 U.S.C. § 1692b(3), provides that a “debt

collector communicating with any person other than the consumer for the purpose of acquiring

location information about the consumer shall... not communicate with any such person more

than once.”

11)     Defendant Financial violated Subsection 1692b(3) by repeatedly placing telephone calls

to Kara Ross’ phone and speaking with her more than once, upon information and belief, for the

purpose of acquiring location information about another consumer.

                              Count Two (15 U.S.C. § 1692d(5)).

12)    The Fair Debt Collection Practices Act, at 15 U.S.C. § 1692d(5), prohibits debt collectors

from “[c]ausing a telephone to ring or engaging any person in telephone conversation repeatedly

or continuously with intent to annoy, abuse, or harass any person at the called number.”

13)     Defendant Financial violated Subsection 1692d(5) by disconnecting its own telephone

call (without making any statements at all) after Kara Ross answered the Defendant’s call and by

repeatedly placing calls to Kara Ross’ phone, even after Kara Ross notified the Defendant that

the Defendant’s targeted consumer does not use her phone.
      Case: 1:21-cv-00647 Document #: 1 Filed: 02/03/21 Page 4 of 4 PageID #:4




                                       Prayer for Relief.

       WHEREFORE, Kara Ross respectfully prays that this Court holds a trial by jury and

enters judgment in her favor (and against Defendant Financial) for her actual damages, statutory

damages, and reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k.

       Respectfully submitted,
       Plaintiff’s, Kara Ross’, Counsel
       North & Sedgwick, L.L.C.
by:    /s/ Paúl Camarena
       Paúl Camarena, Esq.
       500 So. Clinton, No. 132
       Chicago, IL 60607
       paulcamarena@paulcamarena.com
       (312) 493-7494
